PER CURIAM:
r — 1
El 21 de diciembre de 1993, aproximadamente a las 9:00 p.m., ocho agentes de la Policía se personaron a la residen-cia de la Sra. Eneida Vélez Feliciano, donde ésta se encon-traba en compañía de sus dos hijos menores de edad. Tam-bién se encontraba allí su hermana, la Sra. Hilda Ortiz Feliciano, y el compañero sentimental de ésta, el Sr. Ra-món Jesús Sambolín (en adelante demandantes o recurridos). Los agentes fueron a la residencia con el pro-pósito de diligenciar una orden de arresto por alegadas in-fracciones a la ley conocida como “Ley de Bolita”, 33 L.P.R.A. see. 1247 et seq. El operativo culminó con el arresto de la señora Ortiz, la señora Vélez y el señor Sambolín.
Eventualmente los cargos criminales contra los aquí re-curridos fueron desestimados. Así las cosas, el 20 de diciembre de 1994 la señora Ortiz, el señor Sambolín y la señora Feliciano, esta última por sí y además en represen-tación de sus dos hijos menores de edad, presentaron una demanda por violación a sus derechos civiles ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico al amparo de la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983, contra el Superintendente de la Policía(1) y los ocho agentes del orden público que intervinieron en el ope-rativo de 21 de diciembre de 1993. Alegaron que los poli-cías que intervinieron en el operativo utilizaron palabras insultantes hacia los demandantes frente a familiares y *66vecinos, y que se utilizó fuerza excesiva injustificada contra ellos, todo esto en violación a sus derechos civiles y constitucionales. Adujeron que las actuaciones de los de-mandados les ocasionaron ansiedad, sufrimientos y angus-tias mentales por los cuales reclamaron daños por aproxi-madamente siete millones de dólares.
Los demandados solicitaron la representación del Secre-tario de Justicia (en adelante Secretario) al amparo del Art. 12 de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955 (en adelante Ley Núm. 104), según éste fuera añadido por la Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 32 L.P.R.A. see. 3085 (en adelante Ley Núm. 9), la cual les fue concedida. Celebrado el juicio por jurado ante el Tribunal de Distrito federal, recayó el veredicto que declaró con lu-gar la demanda y ordenó a siete de los ocho agentes de-mandados a satisfacer la cantidad de treinta y cuatro mil dólares en daños compensatorios y nueve mil dólares en daños punitivos. Posteriormente, el tribunal también im-puso a los demandados el pago de veintisiete mil dólares en concepto de honorarios de abogado.(2)
En marzo de 1997, el Secretario le notificó a los deman-dados que el Estado Libre Asociado de Puerto Rico (en ade-lante E.L.A. o Estado) no asumiría el pago de la sentencia recaída contra ellos. Adujo que había quedado demostrado en el juicio que medió negligencia inexcusable en las actua-ciones de los agentes contra los demandantes. Luego de un procedimiento administrativo para solicitar la revisión de la determinación del Secretario, éste mantuvo su posición de que el Estado no asumiría el pago de la sentencia re-caída contra los demandados. No existe evidencia en el ex-pediente a los efectos de que se haya presentado ante el foro judicial correspondiente recurso alguno en el que se *67impugne la determinación final del Secretario. Lo que sí resulta claro es que ni los demandados ni el Estado paga-ron la sentencia dictada por el Tribunal de Distrito federal.
Así las cosas, en febrero de 1998 los demandantes pre-sentaron, como parte del mismo pleito llevado ante el Tribunal de Distrito federal bajo la Ley Federal de Derechos Civiles, una moción para que dicho tribunal ordenase al Secretario a satisfacer la sentencia a favor de éstos. El Se-cretario se opuso bajo el fundamento de que la Enmienda XI de la Constitución de Estados Unidos impedía este tipo de acción contra el E.L.A. en el foro federal.
El Tribunal de Distrito federal denegó la moción presen-tada por los demandantes. Éstos recurrieron al Tribunal de Circuito de Apelaciones para el Primer Circuito, el cual confirmó la decisión del tribunal apelado.(3) Concluyó el tribunal que el verdadero objetivo de la moción presentada por los demandantes era obtener una sentencia (money judgement) contra el E.L.A. para que éste les indemnizara por los daños sufridos. Entendió el tribunal que las dispo-siciones de la Ley Núm. 9, supra, que autorizan al Secre-tario a brindar representación legal a un funcionario pú-blico demandado por violar los derechos civiles de un ciudadano, no constituyen una renuncia a la inmunidad del E.L.A. contra demandas en el foro federal.
En el entretanto, el 9 de julio de 1997, casi tres años después de ocurridos los hechos que dieron lugar a la de-manda original en el foro federal, los demandantes presen-taron una acción en daños y perjuicios por los mismos he-chos, esta vez sólo contra el E.L.A. y ante el Tribunal de Primera Instancia local. Alegaron que las actuaciones de los agentes del estado habían violado sus derechos civiles y constitucionales, que dichos actos les habían ocasionado *68severas angustias mentales y emocionales, y que por dichas actuaciones el E.L.A., como patrono de los demanda-dos, era responsable. Señalaron, además, que por haber recaído sentencia contra los agentes en el pleito presentado ante el foro federal, el Estado estaba impedido bajo la doc-trina de cosa juzgada de litigar la cuestión relativa a la violación de derechos civiles, así como tampoco podía negar responsabilidad por los actos de los funcionarios, ya que el Secretario les había provisto representación ante el foro federal. Los demandantes reclamaron daños ascendentes a un millón cuatrocientos cincuenta mil dólares. Por último, los demandantes específicamente alegaron en la demanda que “la sentencia emitida por la Corte Federal a tono con el veredicto emitido no ha sido satisfecha en forma alguna”.
El E.L.A. contestó la demanda negando toda responsa-bilidad por negligencia. Posteriormente, presentó una mo-ción de desestimación en la cual alegó que la demanda es-taba prescrita. Argumentó, además, que por haber recaído una sentencia en el foro federal contra los funcionarios pú-blicos por los mismos hechos, el Art. 8 de la Ley Núm. 104 (32 L.P.R.A. see. 3083), prohibía la demanda presentada contra el E.L.A. en el foro local.(4)
Se celebró una vista sobre el estado de los procedimien-tos en la cual las partes reiteraron sus respectivas posiciones. De la minuta surge que los demandantes plan-tearon, además, que “el término para retirar el beneficio de la Ley Núm. 9 a los demandados venció”. En cuanto a ese extremo, el E.L.A. señaló que “la sentencia que emitiera el Tribunal Federal no ha sido pagada ya que la misma fue *69dictada contra los funcionarios en su carácter personal y no como empleados del E.L.A.”.
El tribunal de instancia dictó sentencia en la cual des-estimó la demanda contra el E.L.A. Determinó que la doc-trina de cosa juzgada no aplicaba al caso, pues no se cum-plía con el requisito esencial de identidad de partes, ya que el E.L.A. no puede considerarse parte en el pleito llevado ante el Tribunal de Distrito federal, pues no ha dado su consentimiento para ser demandado en los tribunales federales. En consecuencia, el foro de instancia concluyó que la demanda contra el E.L.A. estaba prescrita, ya que la acción ante el Tribunal de Distrito federal no tuvo el efecto de interrumpir el término prescriptivo de un año en cuanto al Estado y no hubo acto extrajudicial alguno que inte-rrumpiese dicho término.
Inconformes, los demandantes apelaron esta sentencia ante el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito). El foro apelativo confirmó el dicta-men del tribunal de instancia a los efectos de que, en cuanto a los demandantes mayores de edad, la acción pre-sentada ante el foro local estaba prescrita. No obstante concluyó que, en virtud de lo dispuesto en el Art. 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 254, la demanda contra el E.L.A. no estaba prescrita en cuanto a los menores que figuraban como demandantes.(5)
De esta determinación, ambas partes recurrieron ante nos mediante certiorari. Los demandantes señalaron como único error la determinación del Tribunal de Circuito de que la demanda estaba prescrita en cuanto a los deman-dantes adultos. Por su parte, el E.L.A. señaló como error la *70determinación del foro apelativo de revocar la sentencia del tribunal de instancia cuando existían fundamentos adi-cionales a la prescripción que justificaban la desestimación de la demanda en cuanto a todos los demandantes, inclu-yendo los menores de edad. Específicamente, el E.L.A. alegó que el Art. 8 de la Ley Núm. 104, supra,(6) impedía la demanda presentada ante el foro de instancia local.
Acordamos revisar y expedimos el recurso solicitado por el E.L.A.(7) Ambas partes han comparecido y con el benefi-cio de sus argumentos resolvemos.
í-H I
Al disponer del caso ante nuestra consideración, nos guiaremos por el sabio principio de que los tribunales estamos llamados a resolver lo que proceda en derecho. Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Es necesario, pues, que analicemos las disposiciones de la Ley Núm. 9, supra, relacionadas con la concesión de representación legal de los funcionarios públicos demandados por violaciones a derechos civiles; los factores que han de tomarse en consideración al determinar si el Estado asumirá o no el pago de la sentencia que en su día pueda recaer contra el funcionario, y el trámite administrativo para revisar la determinación que haga el Secretario en cuanto a este extremo.
En términos generales, la Ley Núm. 9, supra, establece que un funcionario o empleado del E.L.A. que sea demandado por daños y perjuicios en su carácter personal por actos ú omisiones incurridos de buena fe en el ejercicio de sus funciones y que no tenga disponibles los beneficios de la Ley Núm. 104, supra, puede solicitar que el Estado le *71provea representación legal y pague la sentencia que en su día pueda recaer. En García v. E.L.A., 146 D.P.R. 725, 739 (1998), explicamos que
... la Ley Núm. 9, supra, tiene el propósito de complementar la Ley Núm. 104 .... Las actuaciones cubiertas por la Ley Núm. 9, supra, son aquellas que constituyen violaciones a los derechos civiles del demandante, con las excepciones provistas por la Ley Núm. 104, supra, y el Reglamento. (Énfasis suplido.)
Para implementar lo dispuesto en la Ley Núm. 9, supra, el Secretario promulgó el Reglamento sobre Representación Legal y Pago de Sentencia bajo la Ley de Reclamaciones y Demandas contra el Estado, Reglamento Núm. 4071, Departamento de Justicia, 10 de enero de 1990 (en adelante Reglamento). Los Arts. VI, VII y VIII del Reglamento, supra, regulan el procedimiento para solicitar y obtener el beneficio inicial de la representación legal por parte del Secretario. Luego, su Art. X regula lo referente al procedimiento que debe seguir el funcionario para conseguir que el Secretario autorice el pago por parte del Estado de la sentencia recaída contra el funcionario. Específicamente, el Art. X del Reglamento, supra, dispone que, de acuerdo con la información y los documentos sometidos por el funcionario, “el Secretario o la persona designada por éste evaluará dichos documentos, considerando los hechos que determine probados el tribunal o que surjan de la prueba desfilada ... [y] decidirá si corresponde pagar la sentencia de acuerdo a la Ley y este Reglamento”. Art. X(B) y (C) del Reglamento, supra.
Como vemos, la determinación inicial de conceder representación legal al funcionario público demandado por violaciones a los derechos civiles de un ciudadano y la determinación posterior de si el E.L.A. asumirá o no el pago de la sentencia recaída contra éste son dos procedimientos separados e independientes. De acuerdo con esto, en In re Secretario de Justicia, 118 D.RR. 827, 832-833 esc. 3 (1987), expresamos que el beneficio principal que provee la *72Ley Núm. 9, supra, es la representación legal. El pago de la totalidad de la sentencia no es automático, sino que queda a la discreción del Secretario, la cual no es absoluta. Esta interpretación encuentra fundamento adicional en el Art. 14 de la Ley Núm. 104 (32 L.P.R.A. see. 3087), el cual dispone que el Secretario determinará en qué casos el E.L.A. asumirá la representación legal y “posteriormente, considerando los hechos que determine probados el tribunal o que surjan de la prueba desfilada, decidirá si procede el pago de la totalidad de la sentencia”. (Enfasis suplido.) 31 L.P.R.A. see. 3087.
Queda pues meridianamente claro que es inmeritoria la alegación de los demandantes de que el Estado está impedido de negar responsabilidad en este caso por el hecho de que el Secretario le proveyó representación legal a los funcionarios en el pleito llevado en la corte federal. De acuerdo con la Ley y el Reglamento, la determinación inicial de ofrecer representación legal al funcionario público demandado en su carácter personal no obliga al Estado a asumir el pago de la sentencia que en su día se dicte contra dicho funcionario. Más aún, la propia ley dispone que “lo aquí provisto no debe entenderse bajo ningún concepto como que convierte al Estado en asegurador de los servidores públicos ... ni que constituye una renuncia a la inmunidad soberana del Estado Libre Asociado”. 32 L.P.R.A. see. 3085.
Por otra parte, los Arts. XI a XIII del Reglamento, supra, establecen el procedimiento administrativo para la revisión de una determinación adversa del Secretario en cuanto a la denegación o revocación al funcionario demandado de los beneficios de la Ley Núm. 9, supra. En términos generales, el Secretario deberá notificar al solicitante o beneficiario de su intención de denegar o revocar los beneficios de la Ley Núm. 9, supra, y éste, si lo interesa, deberá solicitar una vista administrativa dentro del término de diez días. Dentro de los noventa días de celebrada la vista,
*73el Secretario deberá emitir la resolución final y si el solici-tante o beneficiario se encuentra inconforme, deberá pre-sentar una reconsideración de dicha determinación. Final-mente, el Art. XIV, supra, dispone que el solicitante o beneficiario que haya agotado los remedios administrati-vos que se establecen en la Ley y en el Reglamento podrá interponer un recurso de revisión judicial de la determina-ción final del Secretario.
Como vemos, el Reglamento dispone específicamente para la revisión de la determinación del Secretario de no asumir la representación o el pago de la sentencia a favor del funcionario público demandado, según sea el caso. Es un trámite de revisión, primero, administrativa y, luego, judicial que sólo pueden llevar las personas a las cuales el Reglamento autoriza: el beneficiario, o sea, el funcionario, su cónyuge o la sociedad legal de gananciales compuesta por ambos.(8)
De acuerdo con las disposiciones de la Ley y del Regla-mento que hemos reseñado, analicemos el caso de marras.
HH HH
Este caso se inició con una demanda presentada ante el Tribunal de Distrito Federal bajo la Ley Federal de Dere-chos Civiles contra los agentes del Estado en su carácter personal. Durante este pleito, el Secretario les proveyó a estos agentes representación legal. Recaída sentencia contra los funcionarios, el Secretario concluyó que había me-diado negligencia inexcusable en las actuaciones de éstos, por lo cual denegó el pago de la sentencia al amparo de la Ley Núm. 9, supra.(9) Esta determinación fue objeto de re-*74visión mediante un procedimiento administrativo en el cual el Secretario reafirmó su determinación de denegar el beneficio del pago de la sentencia a los agentes demandados. No surge del expediente que se haya solici-tado la revisión judicial de la determinación final del Se-cretario, por lo que debemos concluir que advino final y firme. Aunque no surge del expediente con claridad la fe-cha exacta de la determinación del Secretario, por lo menos para marzo de 1997 éste ya había manifestado su posición a los efectos de que el E.L.A. no asumiría el pago de la sentencia recaída contra los funcionarios.
Ante esta situación, el 9 de julio de 1997 los demandan-tes presentaron la acción en daños que nos ocupa contra el E.L.A., mientras que a su vez, en febrero de 1998, decidie-ron presentar una moción ante el Tribunal de Distrito federal para que éste ordenase al Secretario autorizar el pago por parte del E.L.A. bajo las disposiciones de la Ley Núm. 9, supra. Correctamente, el Tribunal de Distrito federal denegó dicha moción, decisión que fue confirmada por el tribunal apelativo federal.
Un análisis de la situación procesal que ha seguido este caso demuestra que los demandantes, bajo el supuesto de una demanda en daños y perjuicios contra el E.L.A., lo que realmente pretenden es atacar colateralmente la determina-ción administrativa del Secretario de no pagar la sentencia recaída en el foro federal contra los funcionarios en su ca-rácter personal. De hecho, la última alegación de la de-manda específicamente señala el hecho de que la sentencia dictada por el foro federal no ha sido satisfecha en forma alguna.
Lo alegado en la demanda también refleja que ésta fue presentada como un último recurso para lograr en el foro judicial local lo que no pudieron conseguir en el foro federal o en el foro administrativo. La demanda contra el E.L.A *75sólo contiene alegaciones contra los agentes que intervinie-ron en el operativo, todas éstas actuaciones intencionales y de naturaleza delictiva. En la demanda se reclaman daños producto de la “fuerza innecesaria para llevar a cabo el registro contra los demandantes”; “que como cuestión de hecho todas y cada una de las acusaciones eran falsas y producto de una fabricación”; “que los agentes del orden público no tenían causa probable para acusar a las deman-dantes”, y “que las actuaciones de los funcionarios públicos han privado de sus derechos civiles a los aquí comparecientes”.
Como se puede apreciar, todos los actos dañosos que se imputan en la demanda no fueron actos negligentes, sino intencionales, producto de un arresto ilegal. Por este tipo de actuaciones simple y sencillamente el E.L.A. no ha con-sentido en ser demandado, por ende, no responde al am-paro de la Ley Núm. 104, supra. Los demandantes cono-cían esta realidad al comenzar su acción ante el foro federal, es por ello que inicialmente optaron por demandar a los funcionarios en su carácter personal en dicho foro. No fue sino hasta que fueron confrontados con la realidad legal de que el E.L.A. no asumiría el pago de la sentencia recaída a favor de éstos, que decidieron presentar una de-manda en daños en el foro local contra el E.L.A., la cual claramente no procedía al amparo de la Ley Núm. 104, supra, ya que el Art. 6(d) de dicha ley, 32 L.P.R.A. see. 3081(d), específicamente dispone que el Estado no puede ser demandado por actos u omisiones de sus funcionarios, empleados o agentes “constitutiv[as] de acometimiento, agresión u otro delito contra la persona, encarcelación ile-gal, arresto ilegal, persecución maliciosa, calumnia, libelo, difamación y falsa representación e impostura...”. (Enfasis suplido.) De otra parte, la Ley Núm. 9, supra, establece que sus disposiciones no cubrirán los actos o las omisiones de los funcionarios o empleados públicos cuando éstas (a) constituyen delito; (b) ocurran dentro del marco de sus fun-*76ciones oficiales; (c) cuando medie negligencia inexcusable, o (d) cuando se haya establecido un estado de derecho diferente mediante sentencia final y firme. 32 L.P.R.A. see. 3088.
En resumen, lo que realmente se pretende conseguir con esta acción es revisar judicialmente una determinación del Secretario que ya había advenido final y firme. Bajo las disposiciones del Reglamento, un demandante no tiene capacidad jurídica para reclamarle al Estado el pago o para impugnar la determinación del Secretario en cuanto a denegar su concesión. El beneficio del pago de una sentencia contra el funcionario público lo puede reclamar sólo dicho funcionario. En García v. E.L.A., supra, pág. 739-740, determinamos que
... la Ley Núm. 9, supra, y su Reglamento están redactados de tal forma que se les concede únicamente la potestad a los funcionarios o empleados públicos para solicitar sus benefi-cios, esto es, la representación legal y posteriormente el pago de la sentencia.
La situación de autos simplemente no cumple con estos requisitos.
IV
Por todo lo antes expuesto, se confirma aquella parte de la sentencia dictada por el Tribunal de Circuito de Apela-ciones que ordenó la desestimación de la demanda en cuanto a los demandantes adultos. Se revoca la parte de la sentencia de dicho foro en lo referente a los demandantes menores de edad, y se desestima la demanda presentada por éstos.
El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita. El Juez Asociado Señor Rebollo López no intervino.

 Las alegaciones contra el Superintendente incluyeron, en términos genera-les: (1) haber tolerado y encubierto la conducta abusiva por parte de los miembros de la Policía hacia los ciudadanos; (2) haber autorizado, implícitamente, las acciones de los agentes demandados, y (S) la falta de supervisión adecuada que contribuyó a que los agentes demandados incurrieran en la conducta que violó los derechos civiles de los demandantes.


 Cabe señalar que no se le impuso responsabilidad alguna al Superintendente.


 De esta sentencia del Tribunal de Circuito de Apelaciones para el Primer Circuito surge todo el trámite llevado ante el Secretario de Justicia bajo las disposi-ciones de la Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 32 L.P.R.A. sees. 3085-3087 (en adelante Ley Núm. 9).


 El Art. 8 de la Ley Núm. 104 de 29 de junio de 1955 dispone, en lo pertinente, lo siguiente:
“La sentencia que se dicte en cualquier acción autorizada [por esta ley] impe-dirá toda otra acción por parte del reclamante, por razón de la misma cuestión o materia contra el funcionario, agente o empleado cuyo acto u omisión dio origen a la acción; y la sentencia contra el funcionario, agente o empleado impedirá igualmente toda acción contra el Estado.” 32 L.P.R.A. see. 3083.


 El Art. 40 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 254, dispone en lo pertinente que:
“Si la persona con derecho a ejercitar una acción, que no sea la reinvindicatoria de propiedad inmueble, fuese al tiempo de nacer la causa de acción:
“(1) menor de edad;
“el tiempo que dure tal incapacidad no se considerará parte del tiempo fijado para empezar a ejercitar la acción.”


 Véase el esc. 4.


 Mediante Resolución de 16 de junio de 2000, denegamos la petición de cer-tiorari presentada por los demandantes.


 Véase Art. IV(A) del Reglamento Núm. 4071, Departamento de Justicia, 10 de enero de 1990 (en adelante Reglamento).


 La Ley Núm. 9, supra, dispone, en lo pertinente, que:
“Las disposiciones de [esta ley] no cubrirán los siguientes actos u omisiones incurridos por un funcionario, ex funcionario, empleado o ex empleado:
*74“(c) Cuando medie negligencia inexcusable.” (Énfasis suplido.) 32 L.P.R.A. see. 3088.